EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10877169 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-18 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a positron emission tomography (PET) detector; the PET detector comprising: wherein the second surfaces of a first part of the plurality of crystal elements are in contact with the light-receiving surfaces of the plurality of semiconductor sensors directly or through an adhesive material, a second part of the plurality of crystal elements is not in contact with the plurality of semiconductor sensors, and the driver
board completely covers the second surfaces of the plurality of crystal elements.
Claims 2-18 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wiezcorek et al (US 2013/0153776) discloses a PET detector, the PET detector comprising: a
crystal elements arranged in a single layer, wherein each of the plurality of crystal elements includes a
first surface that gamma rays enter into, a second surface opposite to the first surface, and a side
surface between the first surface and the second surface (crystal array 50 having upper, lower and side
surfaces; Figure 4; [0032-0037]); and a semiconductor sensor array including a plurality of
semiconductor sensors, the semiconductor sensor array, each of the plurality of semiconductor sensors
having a light-receiving surface and a contact surface, the light-receiving surface being configured for
receiving photons excited by the gamma rays from the second surfaces of the plurality of crystal
elements, and the contact surface being opposite to the light-receiving surface (detector pixels 12
arranged in an array receive light from scintillator crystals at a contact surface, the sensor array having a
contact surface opposite the light receiving surface which is in direct; Figure 4; [0032-0037]).  Wiezcorek et al does not specify wherein a contact surface of the plurality of crystal elements are in contact with the light-receiving surfaces of the plurality of semiconductor sensors directly or through an adhesive
material, the number of the plurality of crystal elements is more than the number of the plurality of
semiconductor sensors and wherein a semiconductor sensor array but fails to specify wherein a
contact surface of the sensor array in contact with the driver board directly, a contact surface opposite
to the light receiving surface of the sensor array is in contact with the driver board directly, or wherein
the driver board completely covers the second surfaces of the plurality of crystal elements. In the same
field of scintillator photodiode detector arrays.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/